Citation Nr: 0939549	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 26, 1994 rating decision which denied entitlement to 
service connection for prostate cancer. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The following service has been verified:  active duty from 
September 1955 to November 1959, from October 1978 to May 
1981, and from December 1990 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision, by the 
Detroit, Michigan, Regional Office (RO), which determined 
that the January 1994 rating decision that denied service 
connection for prostate cancer was not clearly and 
unmistakably erroneous.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).  


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied service 
connection for prostate cancer based on a finding that the 
Veteran's prostate cancer pre-existed service and was not 
aggravated by service.  

2.  Prostate cancer was not noted when the Veteran was 
examined for entry onto active duty in December 1990; and, at 
the time of the January 1994 rating decision, there was no 
clear and unmistakable evidence of record that prostate 
cancer pre-existed service and was not aggravated thereby.  

3.  The RO incorrectly applied the applicable statutory and 
regulatory provisions existing at the time of the January 
1994 decision, and the outcome of the decision would have 
been manifestly different but for such error.  




CONCLUSION OF LAW

Clear and unmistakable error in the January 1994 rating 
decision, which denied service connection for prostate 
cancer, has been shown; service connection should have been 
granted.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran served on active duty 
from September 1955 to November 1959, October 1978 to May 
1981, and from December 1990 to January 1993.  Medical 
examinations conducted in 1971, 1972, 1978, 1979, 1980, 1984, 
1985, and 1989 found the Veteran's prostate to be normal.  On 
the occasion of an entry examination in December 1990, it was 
noted that the prostate felt firm but without nodules.  In 
May 1991, the Veteran was found to have beginning prostate 
hypertrophy.  In June 1991, he was diagnosed with 
adenocarcinoma of the prostate.  A Medical Evaluation Board 
was convened in August 1991, which determined that the 
Veteran's prostate cancer was incurred in service and the 
condition did not exist prior to service.  

Subsequently, a February 1992, a Physical Evaluation Board 
determined that adenocarcinoma of the prostate was incurred 
while entitlement to receive basic pay.  However, in April 
1992, the PEB revised its decision and determined that the 
prostate cancer existed prior to service and had not been 
aggravated by service.  The Board concluded that the changes 
in the Veteran's condition since December 1990 were the 
result of the natural progression of the disease.  In 
response to this finding, in June 1992, Veteran's counsel 
argued that the complete inconsistency in the various Board 
determinations is indicative of the lack of universally held 
medical principles upon which the Board could rely to 
determine whether or not the Veteran's condition existed 
prior to service.  

The Veteran was afforded a VA examination in December 1993.  
The examiner stated that it seems that the cancer would have 
started before the Veteran's reactivation in December 1990.  
The examiner stated that it was impossible to accurately 
establish when the adenocarcinoma of the prostate started.  
The examiner stated that it could have been 5 years, 10 
years, or 20 years before the actual diagnosis was positively 
made.  It was considered common for unsuspected 
adenocarcinoma of the prostate to be found in patients who 
present with back pain or other bone pains and later be found 
to have metastatic disease.  However, there was usually a 
long period of time in the history of prostate cancer between 
its assumption and the clinical presentation.  

By a rating action in January 26, 1994, the RO denied the 
claim for service connection for prostate cancer.  The RO 
indicated that the service medical board report found the 
prostate cancer to have been incurred in service and not to 
have existed prior to service.  However, the VA examiner 
determined that there is usually a long period of time in the 
history of prostate cancer between its assumption and the 
clinical presentation; as such, he concluded that it seemed 
that the cancer would have started before his reactivation on 
December 3, 1990.  Considering that there was no service 
evidence of trauma or disease to the prostate, and that the 
prostate cancer was found so soon after he returned to active 
duty, and the medical opinion, a determination was made that 
service connection was not warranted.  

The Veteran was informed of that determination and of his 
appeal rights by way of a letter dated February 10, 1994.  
The Veteran then filed a notice of disagreement (NOD) with 
that determination in March 1994.  A statement of the case 
(SOC) was issued in September 1994.  However, the Veteran's 
substantive appeal (VA Form 9) was received on March 31, 
1995, which is beyond the time requirement.  By letter dated 
in May 1995, the RO informed the Veteran that the response 
was not timely and they closed the record on his appeal.  

In a statement in support of claim (VA Form 21-4138), 
received in May 2007, the Veteran indicated that he was 
seeking to reopen his claim of entitlement to service 
connection for prostate cancer.  The Veteran argued that the 
VA made clear and unmistakable error in the January 1994 
rating decision which denied his claim.  

The Veteran contends that a January 1994 rating decision that 
denied service connection for prostate cancer should be 
revised or reversed due to CUE.  The Veteran maintains that 
the RO failed to address the fundamental issue of presumption 
of soundness upon his entrance onto active duty in December 
1990.  Therefore, he contends that the statutory and 
regulatory provisions extant at the time of the rating 
decision were incorrectly applied.  

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993) (cf. 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003), implied 
overruling of Fugo on other grounds).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  A 
July 2003 VA General Counsel Opinion holds the same.  
VAOPGCPREC 03-2003.

As noted above, the rating decision at issue was promulgated 
in January 1994 and specifically found that the Veteran's 
prostate cancer existed prior to service, and it was not 
indicated that the condition was aggravated by service.  Of 
record at that time were the Veteran's service treatment 
records, which confirmed that he re-entered active duty on 
December 3, 1990.  In June 1991, the Veteran was diagnosed 
with adenocarcinoma of the prostate.  A Medical Board 
Proceedings form dated in August 1991 found the prostate 
cancer to have been incurred in service and not to have 
existed prior to service.  Several subsequent physical 
Evaluation Board proceedings were convened in November 1991, 
December 1991, February 1992, and April 1992, with varied 
findings that the condition preexisted service and that the 
condition was incurred while on active duty.  

The Veteran initiated his original claim in March 1993, upon 
his separation.  In conjunction with his claim, the Veteran 
was afforded a VA examination in December 1993.  The VA 
examiner stated that it seems that the cancer would have 
started before the Veteran's reactivation in December 1990; 
he stated that it is impossible to establish when the 
adenocarcinoma of the prostate started.  The examiner stated 
that it could have been 5 years, 10 years, or 20 years before 
the actual diagnosis was positively made.  He stated that 
there is usually a long period of time in the history of 
prostate cancer between its assumption and the clinical 
presentation.  Based on these findings, in January 1994, the 
RO denied the Veteran's claim for prostate cancer, based on a 
determination that it preexisted service; however, there is 
no explanation as to why it was found to have not been 
aggravated by service.  

At the time of the January 1994 rating decision, the law 
included a provision regarding the presumption of soundness, 
essentially identical to that in effect today.  Specifically, 
the presumption of soundness provided that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, an enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009).  See also 38 C.F.R. § 3.304(b).  That 
presumption can be overcome by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by such service.  So, the question is whether 
there was CUE by the RO in its application of the 
presumption, or failure to apply it.  

The presumption of soundness provided in 38 U.S.C.A. § 1132 
and 38 C.F.R. § 3.304 was in effect at the time of the 
January 1994 rating decision.  Under it the Veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

As such, the only question left for the Board to decide is 
whether the RO's failure to apply the presumption of 
soundness, or incorrect application of it, manifestly changed 
the outcome of the 1994 RO decision.  If the presumption of 
soundness had been properly applied, then the RO would have 
had to find clear and unmistakable evidence to rebut the 
presumption.  In this case, the Veteran's December 1990 re-
entry examination did not note any defect of the prostate.  
The report specifically noted that clinical evaluation of the 
anus and rectum, including the prostate, was normal.  The 
Veteran is therefore entitled to the presumption of soundness 
at entry into active service.  Thus, the next question would 
be whether the presumption of soundness is rebutted by clear 
and unmistakable evidence 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  

The RO's finding was based on the December 1993 VA examiner's 
finding that it seemed that the cancer would have started 
before the Veteran's reactivation in December 1990; he stated 
that it was impossible to accurately establish when the 
cancer started.  The examiner also noted that the cancer 
could have started five years, ten years, or twenty years 
prior to the clinical presentation.  While the Air Force PEB 
subsequently found that the Veteran's prostate cancer existed 
prior to service, that finding is contrasted with the MEB 
findings, which, when considered together raises a debatable 
point.  Given the VA examiner's somewhat equivocal opinion, 
namely that it "seemed" that cancer started before service, 
it may not now be said undebatably that the cancer pre-
existed service.  

On this evidence, the RO's May 1974 decision incorrectly 
applied the statutory provisions relative to the presumption 
of soundness in 1994 by finding that the condition preexisted 
service and was not aggravated thereby.  But for this error, 
the outcome would have been manifestly different.  That is to 
say, had the statutory provisions been applied correctly, 
service connection would have been granted.  As such, CUE is 
found in the January 1994 rating decision, and revision is 
warranted.  Service connection for prostate cancer should 
have been awarded in the January 1994 action.


ORDER

The claim of CUE is granted; the January 1994 rating decision 
is revised to reflect that service connection for prostate 
cancer is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


